Citation Nr: 1118566	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.

The Board previously denied entitlement to TDIU in a December 2005 decision.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court), and in a January 2007 Joint Motion for Remand (JMR), the parties (the Secretary of VA and the Veteran) determined that a remand was warranted.  The Court granted the JMR in a January 2007 Order, vacated the December 2005 Board decision, and remanded the matter for readjudication by the Board.  Thereafter, the Board readjudicated the appeal and, in a July 2007 decision, once again denied entitlement to TDIU.  The Veteran again appealed the Board's decision to the Court.  In June 2008, the Court vacated the July 2007 Board decision, remanding the matter for readjudication in accordance with a May 2008 JMR.  

Following this action by the Court, the Board determined that a remand was necessary for further evidentiary and procedural development.  Unfortunately, the directives of its October 2008 remand were not completed prior to recertification of the appeal, thereby necessitating another remand in September 2009.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Regrettably, the Board finds that there still has not been substantial compliance with its remand(s) and that it must return this case to the Agency of Original Jurisdiction for the third time.  

The appeal is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of service-connected compensation benefits for posttraumatic stress disorder (PTSD), type II diabetes mellitus, right knee retropatellar syndrome, and left ear hearing loss.  He contends that such disabilities render him unemployable and that he is therefore entitled to a total disability rating.  See 38 C.F.R. § 4.16 (2010).  As noted in the Introduction, the Board previously remanded this appeal such that the Agency of Original Jurisdiction (AOJ) might complete various evidentiary and procedural development that would aid the Board in its determination as to whether the Veteran's disabilities render him unable to obtain and follow substantially gainful occupation.  As discussed immediately hereafter, there has not been substantial compliance with the Board's remand directives and another remand is therefore necessary to complete the outstanding development.  See Stegall v. West, 11 Vet. App. 268 (1998).  

First, the Board directed the AOJ to obtain a VA examination and opinion which considers the impact of the Veteran's overall service-connected disability picture on his occupational functioning.  To date, there have been a number of VA examinations, including three following the September 2009 remand, which discuss the functional impact of each of the Veteran's service-connected disabilities individually.  However, for purposes of entitlement to TDIU, the focus is on the entire disability picture, and there still has been no opinion obtained regarding the Veteran's employability which considers the combined functional impact of his service-connected disabilities.  

In addition to needing an adequate examination and opinion, the Board noted in its September 2009 remand that the Veteran has raised claims for increased schedular ratings for all of his service-connected disabilities.  Given that the Veteran does not meet the schedular percentage requirements for TDIU pursuant to 38 C.F.R. § 4.16(a), his pending increased rating claims should be considered to be inextricably intertwined with the current appeal.  In recognition of such circumstance, the Board directed the AOJ in September 2009 to develop and adjudicate the Veteran's outstanding increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Unfortunately, a review of the claims file reveals that nothing has been done as of the date of this remand in regard to these pending claims.  

In addition to completing the above, previously-requested, development, the Board finds the AOJ should also obtain any additional outstanding, relevant evidence while this appeal is on remand.  This includes any VA treatment records from the Fort Worth VA Outpatient Clinic dated since November 13, 2009.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Finally, the Board finds that this appeal should be referred to the Director of the Compensation and Pension (C&P) Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  The Board acknowledges that it does not have authority to assign a TDIU rating in the first instance, but it may refer the claim to the Director of VA's C&P Service when it finds the evidence of record warrants such consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Here, the March 2010 VA mental health examination indicates that the Veteran's service-connected PTSD is characterized by symptoms which limit him from functioning successfully in most, if not all, occupational settings (i.e., "[h]e is employable in a setting where he has reduced contact with others and minimal need for supervision").  At a minimum, the Board feels that the Director of VA's C&P Service should consider whether such restrictions preclude substantially gainful occupation in light of the Veteran's educational and occupational background.  

As a final note, the Board observes that the AOJ obtained a number of outstanding VA treatment records following the September 2009 remand.  While it appears that such records were obtained prior to the January 2011 supplemental statement of the case, it is not clear from this document whether such records were reviewed by the AOJ and considered in its determination.  Upon remand, the AOJ should ensure that any readjudication takes into account all of the evidence received following June 2009 supplemental statement of the case, including the aforementioned VA treatment records and three VA examinations obtained in March 2010.  See 38 C.F.R. § 19.37 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from the Fort Worth VA Outpatient Clinic for the period from November 13, 2009, through the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  After any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination to determine the impact that his service-connected disabilities have on his employability.  The claims file must be made available for review and the examiner's report should reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must then elicit from the Veteran and record, for clinical purposes, a full work and educational history.  Based on the interview, examination, and review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disability(s), consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  A rationale should be provided for all opinions expressed in the report.

3.  Adjudicate the following issues: (1) Entitlement to a rating in excess of 50 percent for PTSD; (2) Entitlement to a rating in excess of 20 percent for type II diabetes mellitus; (3) Entitlement to a rating in excess of 10 percent for retropatellar syndrome of the right knee; and (4) Entitlement to a compensable rating for left ear hearing loss.  A separate rating action should be issued by the AOJ and the Veteran should be notified of his appellate rights.  He should also be informed that this new rating action, if unfavorable, will not be before the undersigned unless it is appealed to the Board.  

4.  After completing the actions requested above, refer the issue of whether the Veteran is entitled to TDIU on an extra-schedular basis to the Director of VA's Compensation and Pension Service.  The Veteran should be informed of the ultimate outcome of any referral and allowed an opportunity to provide any additional argument or evidence in response.  

5.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, review the expanded record, to include any evidence received since the June 2009 supplemental statement of the case, and readjudicate the issue of entitlement to TDIU, to include the issue of referral for TDIU on an extra-schedular basis.  If the claim remains denied, the Veteran and his representative, if any, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


